Case 2:20-cr-00182-DBB Document 273 Filed 07/26/21 PageID.1597 Page 1 of 2




ALEXANDER E. RAMOS #15234
LANGFORD | RAMOS, PLLC.
43 East 400 South
Salt Lake City, Utah 84111
T. 801.328.4090
F. 801.364.3232
alex@langfordramos.com



                    IN THE UNITED STATES DISTRICT COURT
             IN AND FOR THE DISTRICT OF UTAH, CENTRAL DIVISION
 UNITED STATES OF AMERICA,
                                                      OBJECTION TO ENHANCEMENTS
                Plaintiff,

 v.
                                                              Case No. 2:20-cr-00182
 LATEESHA RICHARDS,

                Defendant


                              OBJECTIONS AND REASONING

       USSG 2B1.1(b)(1)(A): Lateesha threw flame-retardant basketball shorts onto a patrol

vehicle that was already on fire and beyond repair. The reasonably foreseeable pecuniary loss of

her action cannot be shown to exceed $6,500.00. She was not involved in overturning the police

vehicle, she didn’t set it on fire, she didn’t break windows, she didn’t steal anything from the

vehicle. The amount of loss attributed to her is less than $6,500.00. The 2-level enhancement

for loss between $6,500.00 and $15,000.00 should not be applied.

       USSG 2B1.1(b)(16)(A): Lateesha’s conduct did not involve the conscious or reckless



                                                 1
Case 2:20-cr-00182-DBB Document 273 Filed 07/26/21 PageID.1598 Page 2 of 2




risk of death or serious bodily injury. USSG 2A1.4 defines reckless as “a situation in which the

defendant was aware of the risk created by [her] conduct and the risk was of such a nature and

degree that to disregard that risk constituted a gross deviation from the standard of care that a

reasonable person would exercise in such a situation.” There is no doubt that this risk was

created by those who went to the protest with an agenda. To those who flipped over the patrol

vehicle, took its contents, and by those who lit it on fire. But Lateesha’s act of throwing a piece

of flame retardant clothing onto an already burning flame does not meet the definition of

reckless. The 14 level enhancement for reckless risk should not be applied.

      CORRECTED OFFENSE LEVELS AND APPLICABLE GUIDELINE RANGE

       Without the enhancements discussed above, the Base Offense Level should be 8 prior to

any adjustments for Acceptance of Responsibility, and a Total Offense Level of 6 after those

adjustments. With a criminal history category III, Lateehsa’s corrected guideline imprisonment

range would be 2-8.

       DATED this 26th day of July, 2021.



                                                      /s/ Alexander E. Ramos
                                                      Alexander E. Ramos
                                                      Attorney for Lateesha




                                                  2
